

117 HRES 671 IH: Impeaching Joseph R. Biden, President of the United States, for high crimes and misdemeanors.
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 671IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2021Mr. Gibbs (for himself, Mr. Biggs, Mr. Babin, and Mr. Weber of Texas) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONImpeaching Joseph R. Biden, President of the United States, for high crimes and misdemeanors.That Joseph R. Biden, President of the United States, is impeached for high crimes and misdemeanors, and that the following articles of impeachment be exhibited to the United States Senate:Articles of impeachment exhibited by the House of Representatives of the United States of America in the name of itself and of the people of the United States of America, against Joseph R. Biden, President of the United States of America, in maintenance and support of its impeachment against him for high crimes and misdemeanors.Article IIn his conduct of the office of President of the United States, Joseph R. Biden violated his constitutional oath to faithfully execute the office of President of the United States and, to the best of his ability, preserve, protect, and defend the Constitution of the United States, in that:President Biden failed to secure the southern border by halting construction of a barrier along the U.S.-Mexico border, leaving Border Patrol agents to fend for themselves in the effort to secure our borders.President Biden attempted to end the Migrant Protection Protocol policies that required migrants seeking asylum to wait outside of the United States.President Biden abrogated the responsibilities of Federal border enforcement to private shelters, religious organizations, and local officials with respect to testing incoming migrants for COVID–19. President Biden willfully released thousands of migrants who entered the United States illegally without a date to appear in court for immigration. President Biden knowingly released migrants having tested positive for COVID–19 from Border Patrol custody and into the United States, and knowingly transported COVID–19 positive migrants throughout the United States. Wherefore President Biden, by such conduct, thus warrants impeachment and trial, removal from office, and disqualification to hold and enjoy any office of honor, trust, or profit under the United States.Article IIIn his conduct of the office of President of the United States, Joseph R. Biden violated his constitutional oath faithfully to execute the office of President of the United States and, to the best of his ability, preserve, protect, and defend the Constitution of the United States, in that:President Biden has violated the constitutional duties of the office of President of the United States by not faithfully executing the law.President Biden has extended the moratorium on evictions despite publicly acknowledging it would not pass constitutional muster.President Biden has violated the separation of powers by extending the moratorium despite the clear warning from the U.S. Supreme Court. President Biden has violated the separation of powers by extending the moratorium with no legislative directive from the U.S. Congress. Wherefore President Biden, by such conduct, thus warrants impeachment and trial, removal from office, and disqualification to hold and enjoy any office of honor, trust, or profit under the United States.Article IIIIn his conduct of the office of President of the United States, Joseph R. Biden violated his constitutional oath faithfully to execute the office of President of the United States and, to the best of his ability, preserve, protect, and defend the Constitution of the United States, in that:President Biden has failed to act responsibly as Commander in Chief with regard to the withdrawal of United States forces from Afghanistan. President Biden has abandoned thousands of Americans with the removal of military personnel before American civilians were evacuated, willfully putting their lives at risk. President Biden has aided and abetted the enemy by failing to secure or destroy American-donated military equipment as Taliban forces overtook territory in Afghanistan, leaving billions of dollars’ worth of military hardware in the hands of enemy soldiers. President Biden has executed a withdrawal policy that leaves Afghanistan in the hands of a terror-supporting regime and weakens America’s ability to prosecute the Global War on Terror. Wherefore President Biden, by such conduct, thus warrants impeachment and trial, removal from office, and disqualification to hold and enjoy any office of honor, trust, or profit under the United States.